Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                   No. 04-20-00408-CV

                                     Belinda ORTIZ,
                                        Appellant

                                            v.

                               Miguel Angel MARTINEZ,
                                       Appellee

                From the 288th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2019CI14579
                     Honorable Cathleen M. Stryker, Judge Presiding

   BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE RIOS, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. We ORDER that appellee is awarded the costs he incurred related to this appeal.

      SIGNED July 28, 2021.


                                             _____________________________
                                             Irene Rios, Justice